Upon reconsideration, we have reached the conclusion that Bill of Exceptions No. 3 is sufficient to bring up for review the action of the State's attorney in making inquiry of the appellant while he was upon the stand in the following words:
"Do you know the general reputation that Ernie Farar bears in the community in which he lives for being a peaceable, law-abiding, citizen?" *Page 202 
To which question objection was made upon the ground that the defendant had not put his reputation as a peaceable law-abiding citizen in issue in the case and that it was an improper way of getting before the jury that the reputation of the defendant may have been bad in the respects inquired about. The action of the court in sustaining the objection necessarily implies that it was sustained upon the ground made in the bill, namely, that the State's attorney, by the inquiry, attempted to put in issue the general reputation of the accused on trial as a peaceable law-abiding citizen. The law does not permit the State to introduce as an issue the general reputation of the accused as a peaceable law-abiding citizen. Such is the announcement of the text-writers. See Wharton's Crim. Law, Secs. 59-64; and many decisions of this court, some of which are collated by Mr. Branch in his Ann. Tex. P. C., Sec. 148. Among them are Thompson v. State, 38 Tex.Crim. Rep.; Felsenthal v. State, 30 Tex.Crim. App. 676; Guajardo v. State, 25 Tex. Crim. 605. So far as we are aware, there has been no departure from the rule. In the recent case of Childress v. State, 92 Tex. Crim. 215, 241 S.W. Rep. 1029, the exact question now presented was discussed by the court, and from the opinion the following quotation is taken:
"Appellant had in no way put his reputation in issue. Upon, cross-examination of the witness Elam the district attorney propounded this question:
'Do you know defendant's reputation here as to whether he was a law-abiding citizen, or otherwise?'
Appellant objected to the question and same was sustained by the court."
In discussing the matter, Judge Hawkins, writing the opinion of the court, in substance said that to propound such a question was a violation of the rules of procedure so gross as called for a prompt reprimand of counsel and direction to the jury to disregard the question. From the opinion we again quote as follows:
"We frequently decline to reverse cases where improper questions were asked and objections were promptly sustained; but we can scarcely conceive a question which in and of itself could be more hurtful to an accused than one calling for an answer which would put in issue his general reputation. It places him in the unfortunate attitude of having to let the question pass unchallenged, thereby permitting the State to do what it plainly has no right to do, or of objecting thereto in the presence of the jury, leaving the very natural impression upon them that he feared an answer which would have been detrimental to him." *Page 203 
We are constrained to grant the appellant's motion for rehearing, to set aside the affirmance and order that the judgment of conviction be reversed and the cause remanded for another trial. It is so ordered.
Reversed and remanded.
                    ON MOTION FOR REHEARING.